PER CURIAM:
Julien Garcon, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Garcon v. Cruz, No. 6:14-cv-00072-RMG, 2014 WL 819467 (D.S.C. Feb. 28, 2014). We dispense with *194oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.